     Case 2:18-cv-09276-DMG-PLA Document 8 Filed 11/01/18 Page 1 of 2 Page ID #:61



 1      ARNOLD & PORTER KAYE SCHOLER LLP
 2      JOHN C. ULIN (SBN 165524)
        john.ulin@arnoldporter.com
 3      777 South Figueroa Street, 44th Floor
 4      Los Angeles, CA 90017
        T: (213) 243-4000
 5      F: (213) 243-4199
 6
        JABA TSITSUASHVILI (SBN 309012)
 7      jaba.tsitsuashvili@arnoldporter.com
 8      601 Massachusetts Avenue NW
        Washington, DC 20001
 9      T: (202) 942-5000
10      F: (202) 942-5999

11                           UNITED STATES DISTRICT COURT
12                          CENTRAL DISTRICT OF CALIFORNIA

13      CLAUDIA SARAHI RUEDA VIDAL,                        No. 2:18-cv-09276-DMG (PLAx)
14
                           Plaintiff,                      NOTICE OF INTERESTED
15                                                         PARTIES
16           vs.

17      U.S. DEPARTMENT OF HOMELAND
18      SECURITY; U.S. CITIZENSHIP AND
        IMMIGRATION SERVICES; U.S.
19      IMMIGRATION AND CUSTOMS
20      ENFORCEMENT; U.S. CUSTOMS AND
        BORDER PROTECTION; U.S. BORDER
21      PATROL; LEE FRANCIS CISSNA,
22      Director of USCIS, in his official capacity;
        KATHY A. BARAN, Director of USCIS
23      California Service Center, in her official
24      and individual capacities; ANDREW K.
        BOLTON, DANIEL BRIGHTMAN, and
25      DOES 1 through 10, USCIS agents and
26      U.S. Border Patrol officers, in their
        individual capacities,
27
28                         Defendants.


                                        NOTICE OF INTERESTED PARTIES
     Case 2:18-cv-09276-DMG-PLA Document 8 Filed 11/01/18 Page 2 of 2 Page ID #:62



 1            The undersigned, counsel of record for Plaintiff Claudia Sarahi Rueda Vidal,
 2      certifies that the following listed party may have a pecuniary interest in the outcome
 3      of this case. This representation is made to enable the Court to evaluate possible
 4      disqualification or recusal.
 5
 6            Interested parties
 7            • Claudia Sarahi Rueda Vidal (Plaintiff, seeking damages)
 8
 9      Dated: November 1, 2018           Respectfully submitted,
10
                                          /s/ John C. Ulin
11                                        ARNOLD & PORTER KAYE SCHOLER LLP
                                          JOHN C. ULIN (SBN 165524)
12
                                          john.ulin@arnoldporter.com
13                                        777 South Figueroa Street, 44th Floor
                                          Los Angeles, CA 90017
14
                                          T: (213) 243-4000
15                                        F: (213) 243-4199
16
                                          JABA TSITSUASHVILI (SBN 309012)
17                                        jaba.tsitsuashvili@arnoldporter.com
18                                        601 Massachusetts Avenue NW
                                          Washington, DC 20001
19                                        T: (202) 942-5000
20                                        F: (202) 942-5999

21                                        Attorneys for Plaintiff
22                                        CLAUDIA SARAHI RUEDA VIDAL

23
24
25
26
27
28
                                                    1
                                       NOTICE OF INTERESTED PARTIES
